DETAILED ACTION
This is the initial Office action for application SN 16/762,548 having an effective date of 08 MAY 2020 and a Foreign priority date of 09 November 2017 (Japan).  A preliminary amendment was filed on 08 MAY 2020 amending the claims.  Claims 1-5 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action mailed on 19 February 2021 rejected Claims 1-5, and not Claims 1-6 which are pending.  Accordingly, this Office action replaces the 19 February 2021 Office action addressing pending Claims 1-6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,870,786. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented low heat resistance silicone composition comprising (a) 5 to 99 parts by weight of an organopolysiloxane of formula (1), (b) 0.5 to 1 part by weight of an organopolysiloxane of formula (2), (c) an α-aluminum oxide powder, and (d) a spherical and/or irregular zinc oxide powder, is indistinguishable over the claimed heat conductive silicone grease compositions since the components appear to be exactly the same. The patent claims that the low heat resistance silicone composition has a volume resistivity of 1 x 109 Ω.cm or more which is the same as dependent claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Ichiroku (US 10,704,008).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Ichiroku discloses a heat-conductive silicone grease composition comprising (A) an organopolysiloxane in an amount of 20 to 90 parts by mass, (B) a non-silicone type organic compound in an amount of 80 to 10 parts by mass, and (C) a heat-conductive inorganic filler 
Ichiroku discloses that component (A) may be of Chemical Formula (1), Chemical Formula (2), Chemical Formula (3) and/or Chemical Formula (4), which meets the limitations of the claimed organopolysiloxanes (A) and (B).    
Ichiroku discloses that inorganic filler (C) includes aluminum oxide powder and zinc oxide powder and mixtures thereof [0060].  
Applicant’s open-ended claim language “comprising” allows for the addition of other components such as component (B), the non-silicone type organic compound in an amount of 80 to 10 parts by mass. 
Ichiroku discloses that the thermally conductive silicone grease composition has a viscosity at 25°C of from 50 to 1000 Pa.s.  Ichiroku discloses that the grease composition may have a thermal conductivity of 5.3 (W/mK) which is within the claimed range of 2 W/mK to less than 5.5 W/mK (Example 10 in Table 2).  
Dependent Claim 6 requires that the heat conductive silicone grease composition of claim 1 have a volume resistivity of at least 1 x 109 Ω.cm.  Volume resistivity is a property that quantifies how strongly a material resists or conducts electric current.  A low resistivity indicates a material that readily allows electric current.  As set forth above, Ichiroku discloses a grease composition comprising (A) an organopolysiloxane, (B) a non-silicone type organic compound and (C) a heat-conductive inorganic filler which includes aluminum oxide powder, zinc oxide powder, and mixtures thereof.  Although Ichirku does not specifically recite a volume resistivity, since the grease disclosed in Ichirku may contain the same metals (e.g., aluminum oxide powder .    
 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KATO et al (US2017/0081578) discloses a thermally conductive silicone grease composition comprising (A) 100 parts of an organopolysiloxane or mixtures of two different organopolysiloxanes, and (B) 400 to 3,500 parts by mass of a thermally conductive filler such as aluminum oxide powder and zinc oxide powder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 12, 2021